Title: From John Adams to Mathew Carey, 16 April 1819
From: Adams, John
To: Carey, Mathew



My worthy friend
Quincy April 16th. 1819

Yesterday I recd. from the post Office your vindicia hibernicae and I feel myself under great obligation to you for it, there is not a Subject upon which the attention of mankind can be turned to more advantage and your enterprise in this publication does not less honor to your choice than to the natural patriotic affections of your heart. I have always esteemed and admired the Irish Nation as well as the Scotch & have always lamented the prejudices again both that prevailed in England and America at the same time that I lamented the prejudices of the English Scotch and Irish against my honest countrymen of new–England, it is the fashion of Irishmen to call new Englandmen a sordid people. I could give you instances in which it has been said in my presence by Irishmen in a manner which according to the fashion of the World would have demanded their blood. The Situation of Scotland and Ireland while independant of England exposed them to the intrigues of France Spain and the Pope who were continually plotting underhand Schemes to excite them to Sedetion and rebellion against England as European powers have been these 40 years plotting mischief in America to warp us to their respective purposes—that Ireland has been an oppressed people I have long been convinced and my heart has bled for them and I now rejoice that you have undertaken their vindication. I have read only the preface and first Chapter of your book; but I will read or hear read all the rest if I live, for I well know you indefatigable application to whatever you undertake, and I wish some writer as industrious would undertake the Vindiciæ Americanæ, Old, decayed, and decriped as I am, I could point out to such an author Sources of investigation how the united States of America have been puppets danced upon the wires of France, Spain, England, Ireland, Scotland the Pope & the General of the Jesuits, the Moravians, the Swedenborgians, the Methodists, the England episcopalians and the Scotch Presbyterians. Your observations upon the hollowness of History, have my cordial assent; I should not have omitted even the Quakers or the Anababtists or even the menonists or the Dunkers or the Shaking Quakers.
I am Sir your obliged friend and / humble Servant John Adams.
